Citation Nr: 0400534	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
November 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2003, the veteran testified 
from the RO at a videoconference hearing before the 
undersigned sitting in Washington, D.C.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

The veteran is seeking service connection for residuals of a 
low back injury.  

At his April 2003 videoconference hearing, the veteran 
testified that when he was 5 years old he fell from a swing 
and hurt his back.  He testified that he had a lot of pain 
when he was young.  He said he reported the injury when he 
entered service but no problem was found at that time.  He 
testified that during service he was injured in the same part 
of his back and had particular problems while assigned to 
handle small boats in heavy seas because the boats would 
"bounce" and "jump up and down."  

At the hearing, the veteran testified that he sought 
treatment for his back in service at least five, and probably 
six, times.  He testified that he went to the infirmary three 
times.  He also testified that he went to the hospital three 
times, but was never kept there overnight.  He testified that 
part of the treatment included a spinal tap.  The service 
medical records currently in the claims file do not include 
entries concerning back complaints, and the RO should make 
additional efforts to obtain the records.  

In this regard, the Board notes that on a NA Form 13055 the 
veteran has reported that while he was assigned to the 11th 
Naval District Port Control, San Diego, California, he was 
treated at the 11th Naval District Headquarters Infirmary 
during 1957 and was treated at the Balboa Naval Hospital, San 
Diego, California, in 1957 and 1958.  The record indicates 
that in February 2003 the RO requested inpatient records from 
Balboa Naval Hospital.  There is no indication that the RO 
received a response or that the RO has requested outpatient 
or emergency room records from that hospital.  

At the April 2003 hearing, the veteran also testified that he 
underwent an examination for employment at McDonald Douglas 
in approximately 1963.  He also testified that his current 
family doctor is a Dr. Bailey and that he sees him about 
everything including his back.  The RO should obtain 
additional identifying information about any available 
records and take appropriate action to obtain them.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels.  The RO should make particular 
efforts to obtain medical records of 
treatment in 1957 at the 11th Naval 
District Headquarters Infirmary and 
records dated in 1957 and/or 1958 
pertaining to treatment or evaluation of 
low back complaints at the Balboa Naval 
Hospital, San Diego, California.  The 
records requested should include 
outpatient records, emergency room 
records, reports of any lumbar puncture 
or spinal tap and reports of any imaging 
studies such as X-rays.  The veteran has 
stated that he was assigned to the 
11th Naval District Port Control, San 
Diego, California, during the period when 
he received treatment for his low back at 
the infirmary and naval hospital.  All 
actions to obtain the records and the 
results of those actions should be 
documented fully by the RO.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his claimed 
low back disability at any time since 
service.  The veteran should be 
specifically requested to provide the 
mailing address for the location of his 
employment with McDonald Douglas and his 
dates of employment.  The veteran should 
also be requested to provide the full 
name and mailing address for Dr. Bailey 
and the years during which he has been 
Dr. Bailey's patient.  With authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file copies of records identified by the 
veteran, to include employment medical 
records (including the report of an 
employment physical examination in 
approximately 1963) from McDonald Douglas 
and clinical records from Dr. Bailey.  
All action to obtain the requested 
records should be documented fully in the 
claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any required development, 
including a VA medical examination and 
opinion, if warranted.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied.  See also, 38 C.F.R. 
§ 3.159 (2003).  

4.  Thereafter, the RO should review the 
record and readjudicate the claim of 
entitlement to service connection for 
residuals of a low back injury.  If the 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his representative should be provided 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


